Citation Nr: 1420363	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to his service connected bilateral pes planus and plantar fasciitis and right knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in San Juan currently has jurisdiction over the appeal.  The matter was most recently Remanded by the Board in October 2012.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2008.  A transcript of that hearing is of record and associated with the claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Both have been reviewed in connection with this claim.


FINDING OF FACT

A chronic low back disorder was not shown in service, arthritis was not diagnosed within a year of service discharge and, the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis, myositis and spasm, multilevel disc bulges, and lumbar stenosis and facet atrophies are related to his active service or a service-connected disability.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via letter dated in July 2006 of the criteria for establishing service connection on a direct and secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran underwent VA examinations to evaluate his low back disability in June 2009, October 2011, and December 2012.  The reports from those examinations have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.   The examinations are thereby adequate to decide the low back claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board remanded the Veteran's claim in September 2008, May 2011, and October 2012 to the RO/Appeals Management Center (AMC) for further evidentiary development, including obtaining VA treatment records and VA examinations and opinions.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO/AMC obtained the requested records. The Veteran was also provided VA examinations in response to the Board's remands in June 2009, October 2011, and December 2012.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)


II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. §3.303 (2013).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the medical evidence reflects that the Veteran has been diagnosed with various low back disorders, including arthritis, myositis and spasm, multilevel disc bulges, and lumbar stenosis and facet atrophies.  The first element of Shedden and Wallin are met.

A review of the service treatment records shows that the Veteran was treated in February 1991 for "lower back pain" that was assessed as a "low back ache."  This is the only medical report related to complaints, treatment, or diagnosis of a low back disorder.  The Veteran submitted a buddy statement from D.O. who recalled an incident during physical training where the Veteran "fell on his back breaking his left and right hands."  He also stated that the Veteran "had back and knee problems when he was with my unit...he was on profile for a long time."  This is not documented and there is no separation examination in the claims file indicating continued back trouble.  In any event, the Board acknowledges that the Veteran was seen for complaints of low back pain in service.  The Veteran is also service-connected for pes planus, plantar fasciitis, and a right knee injury.  The second elements of Shedden and Wallin have therefore been met.

Although an in-service injury/service-connected disability and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service low back complaints or service-connected disabilities and his current low back disability.  See Shedden, supra; Wallin, supra.  

The claims file includes a VA spine examination report from February 1993.  The Veteran reported that "he first developed symptoms of back pain after he strained his back doing some heavy lifting while in the military, in either 1986 or 1987."  A physical examination was negative for any back disability.    Radiologic films of the lumbosacral spine revealed "no fractures, dislocation, degenerative changes, lytic or sclerotic lesions."  

The Veteran underwent radiologic testing in June 2007.  The radiologist's impression was "mild degenerative disc disease in the upper lumbar spine."   

During the videoconference hearing in April 2008, the Veteran stated that the VA hospital told him that "the way I'm walking, it is twisting my spine a little bit, so I have two bad discs on my lower back."  He also stated that he had "chronic pain" in his back during service.  

During a VA spine examination in June 2009, the Veteran stated that he believes his pain in his feet "consequently led to his knee and lower back problems."  The examiner concluded that the Veteran has mild multilevel degenerative disc disease that clinically manifests as "moderate pain, very moderate reduction in range of motion."  At that time, the physician found that the "current medical examination is not sufficient to consider patient's current C-spine, L-S spine and his bilateral knees joint condition as a service connected medical problems." 

A March 2010 MRI of the Veteran's spine showed "congenital spinal canal narrowing."  The examiner noted that the Veteran has an antalgic gait and that MRI findings showed lumbar spine degenerative joint disease and degenerative disc disease.  The examiner found that it "is not as least as likely as not due to a disease or injury in service."  The rationale was that "he only had one visit to [sick call] due to low back pain in [February 1991] (he was diagnosed with low back ache) after walking differently due to right knee pain."  The physician also noted the normal lumbar spine evaluation from the Veteran's first examination in February 1993.  He went on to state that "there is no evidence of treatment due to a low back condition up to several years after service pointing out that current low back disability was acute and transitory and resolved with military treatment given."  Further, he found that the Veteran's low back disability "was not caused by or aggravated by his SC right foot pes planus and plantar fasciitis" because they "are different disease entities unrelated to each other and anatomically are far away from each other."

The Veteran most recently underwent a VA spine examination in December 2012.  The examiner found spinal stenosis and arthritis in the Veteran's thoracolumbar spine.  Regarding etiology, the examiner stated that it was "not at least as likely as not due to or aggravated by the Veteran's service-connected right knee, left foot, or right foot disabilities or an aggregate of these disabilities."  The rationale was that the "current lower back condition is degenerative," which the Board interprets as being as finding that relates the Veteran's back disorder to the aging process as opposed being causally related (or aggravated) by his service connected disabilities.     

The Board finds the combined VA opinions to be particularly probative evidence against a nexus, as the opinions were based on a review of the evidence in the claims folder, a history provided by the Veteran, and a personal examination.   Neither the 2010 or 2012 examiner found a connection between the Veteran's current back disability and his service-connected disabilities.  Additionally, the December 2012 examiner found that the Veteran's back disability was not aggravated by his current service-connected disabilities.  The opinions are supported by sound and clear rationales.  Although the Veteran has stated multiple times that medical professionals told him his disabilities were linked, there is no competent medical opinion of record stating this.  

Parenthetically, the Board notes that the Veteran was service-connected for a left knee disability subsequent to the December 2012 spine examination and opinion.  However, that examiner found that the back disabilities are "degenerative" in nature even after observing the Veteran's antalgic gait and the Veteran's contentions that the way he was walking was hurting his back.  Accordingly, the Board finds that the opinion is adequate to decide this claim and a remand is not necessary.  As Wallin element (3) has not been met, secondary service connection is not warranted.  

Turning to a direct service connection for the Veteran's claimed back disability, the Board likewise finds the preponderance of the evidence is against the claim.  First, there is no evidence of any diagnosed arthritic back condition (or of any complaints) within one year of service.  The MRI from February 1993 demonstrated that there were no visible disabilities in the Veteran's lumbosacral spine at that time.  The first diagnosis of degenerative changes to the spine was over 10 years after service in June 2007, and even then the changes were only described as "mild."  Such tends to service as negative evidence against a finding of direct service connection (38 C.F.R. § 3.309(a)) and presumptive service connection provisions for a chronic disease (38 C.F.R. § 3.309(a)).  

Also, the only evidence of a nexus between the current back disability and military service submitted by the Veteran is his own lay contention.  In this regard, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific diagnoses in this case, arthritis, myositis and spasm, multilevel disc bulges, and lumbar stenosis and facet atrophies, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a radiological studies and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of back pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current disabilities, diagnosed years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His contentions are also outweighed by the VA examiner's opinion that the current low back disability is not as least as likely as not due to a disease or injury in service.  There is no competent medical evidence to the contrary.  Further, as the examiner fully considered the report of back pain in service and still concluded that there was no association with his current back disabilities, the Veteran's assertion of continuity of symptomatology is outweighed by the examiner's negative conclusion.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for a back condition and the Veteran's claim fails on that basis.  

In light of the above, the Board finds that the claim of entitlement to service connection for a low back disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


